FILED
                            NOT FOR PUBLICATION                             MAR 09 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10419
                                                 No. 10-10420
               Plaintiff - Appellee,
                                                 D.C. No. 4:10-cr-00061-DCB
  v.                                             D.C. No. 4:10-cr-50013-DCB

RIGOBERTO LOPEZ-ROQUE,
                                                 MEMORANDUM *
               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                              Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       In these consolidated appeals, Rigoberto Lopez-Roque appeals from his

guilty-plea conviction and 51-month sentence for re-entry after deportation, in

violation of 8 U.S.C. § 1326; and the district court’s judgment revoking his

supervised release and imposing a six-month consecutive sentence. Pursuant to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Anders v. California, 386 U.S. 738 (1967), Lopez-Roque’s counsel has filed a brief

stating there are no grounds for relief, along with a motion to withdraw as counsel

of record. We have provided the appellant with the opportunity to file a pro se

supplemental brief. Lopez-Roque has filed a supplemental brief A supplemental

answering brief has not been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED, and the district court’s

judgment is AFFIRMED.

      In light of the foregoing, Lopez-Roque’s “motion for direct notification by

court to appellant” and the government’s motion for summary affirmance are

DENIED.




                                          2                                    10-10419